DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 6/18/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edwards (US20130169514)

Regarding claim 1, Edwards teaches a drone maneuvering system comprising: a maneuvering signal transmitter set configured to maneuver the drone, (Edwards [0056] “control system 301 is located in platform 302 and controls the operation of platform 305. In this example, platform 302 may be a ground station, while platform 305 may be an unmanned aerial vehicle, a satellite, and/or some other suitable platform”.) the maneuvering signal transmitter set comprising: a first transmitter configured to control at least forward, left, and right movement of the drone; and a second transmitter configured to control vertical movement and rotational movement of the drone, (Edwards, see fig 3, items 334 & 309 used to control movement of the drone, [0114] “these control signals may be used to control a platform, such as an aircraft, a submarine, a spacecraft, a land vehicle, an unmanned aerial vehicle, a ground station, and/or some other suitable platform”.) the drone comprising a signal receptor that receives a maneuvering signal from the first transmitter and the second transmitter, the first transmitter comprising: a first auxiliary tool, the first auxiliary tool having a contact parts that contacts with a reference surface, and a fixing parts that fixes a bottom of a foot of a pilot; (Edwards, see fig 3, item 344, [0064] “number of input devices 334 also may include foot controller 344, which may be attached to a lower portion of seat 304. Foot controller 344 may be, for example, a foot pedal, a foot switch, and/or some other suitable input device”.) a tilt information detector that acquires tilt information on a tilt of the first auxiliary tool with respect to the reference surface; (Edwards [0114] “the process then generates a number of control signals based on the input from the operator (operation 1806)”.) and a signal transmitter that transmits to the drone the maneuvering signal, the maneuvering signal including information to instruct the drone with respect to the at least forward, left, and right movement of the drone using the acquired tilt information, (Edwards [0110] “The process then generates a number of control signals based on the input from the operator (operation 1806). These control signals may be used to control a platform, such as an aircraft, a submarine, a spacecraft, a land vehicle, an unmanned aerial vehicle, a ground station, and/or some other suitable platform. See also, Edwards [0144] “Virtual mission control station 2300 may receive inputs from various sources. Foot petal control 2304 may be used for control of communications, or for inputs of various types to the virtual display. In this illustrative example, foot petal control 2304 is an example of one implementation for foot controller 344 in FIG. 3”.) and the second transmitter comprising: a second auxiliary tool, the second auxiliary tool having a fitting parts to wear on a head of the pilot; (Edwards, see fig 3, item 348, [0070] “motion capture system 309 is configured to track  a rotation information detector that acquires rotation information on a rotational displacement of the second auxiliary tool; (Edwards [0070] “motion capture system 309 is configured to track movement of head 333 of operator 307 while operator 307 wears head-mounted display system 348. In this illustrative example, motion capture system 309 includes optical sensor 356, inertial sensor 358, and/or some other suitable type of sensor. Optical sensor 356 is used to track the range of motion of head 333 of operator 307 and head-mounted display system 348. Inertial sensor 358 is used to track motion to the side of head 333 of operator 307 and head-mounted display system 348”.) and a signal transmitter that transmits to the drone the maneuvering signal, the maneuvering signal including information to instruct the drone with respect to the vertical movement or the rotational movement of the drone using the acquired rotation information. (Edwards [0110] “The process then generates a number of control signals based on the input from the operator (operation 1806). These control signals may be used to control a platform, such as an aircraft, a submarine, a spacecraft, a land vehicle, an unmanned aerial vehicle, a ground station, and/or some other suitable platform. See also Edwards [0066] “Motion capture system 309 sends information about the position of head 333 to a data processing system such as, for example, data processing system 360”.)

Regarding claim 3, Edwards teaches the drone maneuvering system according to claim 1, wherein the drone comprises: an image device that acquires acquiring image information; (Edwards, [0051] “platform 302 may be a ground station, while platform 305 may be an unmanned aerial vehicle”. see fig 3, image acquisition and communication between items 302 and 305 via an image device such as a camera.) and an image transmitter that transmits the acquired image information to the second transmitter, and wherein the second transmitter further comprises: an image receiver that receives the image information transmitted from the drone; (Edwards [0066] “Number of displays 354 provides  and a display device that displays the image information. (Edwards, [0065] “Display system 306 is a device that is configured to be worn on head 333 of operator 307 and to present display 350 to operator 307”.)

Regarding claim 4, Edwards teaches the drone maneuvering system according to claim 3, wherein the image device of the drone is a camera. (Edwards, see fig 3, where image information may be communicated between items 302 and 305. See also Edwards [0062] “Number of displays 354 provides operator 307 a capability to communicate within and between platform 302 and/or platform 305. This communication may include the exchange of information 351. The information may include data, images, video, commands, messages, and/or other suitable forms of information 351.)

Regarding claim 5, Edwards teaches the drone maneuvering system according to claim 3, wherein the display device in the second transmitter is a display. (Edwards, see fig 3, item 348, [0065] “Display system 306 is a device that is configured to be worn on head 333 of operator 307 and to present display 350 to operator 307. For example, display system 306 may be head-mounted display system 348”.)

Regarding claim 7, Edwards teaches a maneuvering signal transmitter set comprising: a first transmitter configured to control at least forward, left, and right movement of a drone; and a second transmitter configured to control vertical movement and rotational movement of the drone, (Edwards, see fig 3, items 334 & 309 used to control movement of the drone, [0114] “these control signals may be used to control a platform, such as an aircraft, a submarine, a spacecraft, a land vehicle, the first transmitter comprising: a first auxiliary tool, the first auxiliary tool having a contact parts that contacts with a reference surface, and a fixing parts that fixes a bottom of a foot of a pilot; (Edwards, see fig 3, item 344, [0064] “number of input devices 334 also may include foot controller 344, which may be attached to a lower portion of seat 304. Foot controller 344 may be, for example, a foot pedal, a foot switch, and/or some other suitable input device”.) a tilt information detector that acquires tilt information on a tilt of the first auxiliary tool with respect to the reference surface; (Edwards [0114] “the process then generates a number of control signals based on the input from the operator (operation 1806)”.) and a signal transmitter that transmits to the drone the maneuvering signal, the maneuvering signal including information to instruct the drone with respect to the at least forward, left, and right movement of the drone using the acquired tilt information, (Edwards [0110] “The process then generates a number of control signals based on the input from the operator (operation 1806). These control signals may be used to control a platform, such as an aircraft, a submarine, a spacecraft, a land vehicle, an unmanned aerial vehicle, a ground station, and/or some other suitable platform. See also, Edwards [0144] “Virtual mission control station 2300 may receive inputs from various sources. Foot petal control 2304 may be used for control of communications, or for inputs of various types to the virtual display. In this illustrative example, foot petal control 2304 is an example of one implementation for foot controller 344 in FIG. 3”.) and the second transmitter comprising: a second auxiliary tool, the second auxiliary tool having a fitting parts to wear on a head of the pilot; (Edwards, see fig 3, item 348, [0070] “motion capture system 309 is configured to track movement of head 333 of operator 307 while operator 307 wears head-mounted display system 348”.) a rotation information detector that acquires rotation information on a rotational displacement of the second auxiliary tool; (Edwards [0070] “motion capture system 309 is configured to track movement of head 333 of operator 307 while operator 307 wears head-mounted display system 348. In this illustrative example, motion  and a signal transmitter that transmits to the drone the maneuvering signal, the maneuvering signal including information to instruct the drone with respect to the vertical movement or the rotational movement of the drone using the acquired rotation information. (Edwards [0110] “The process then generates a number of control signals based on the input from the operator (operation 1806). These control signals may be used to control a platform, such as an aircraft, a submarine, a spacecraft, a land vehicle, an unmanned aerial vehicle, a ground station, and/or some other suitable platform. See also Edwards [0070] “Motion capture system 309 sends information about the position of head 333 to a data processing system such as, for example, data processing system 360”.)

Regarding claim 8, Edwards teaches the maneuvering signal transmitter set according to claim 7, wherein the tilt information detector of the first transmitter is provided in a first terminal device, the first terminal is equipped to the first auxiliary tool, (Edwards, see fig 3, item 344, [0064] “number of input devices 334 also may include foot controller 344, which may be attached to a lower portion of seat 304. Foot controller 344 may be, for example, a foot pedal, a foot switch, and/or some other suitable input device”.) and the signal transmitter of the first transmitter is provided in a server which is communicably connected to the first terminal device, (Edwards, see fig 18, item 1800 where information may be received at a control station.) and wherein the rotation information detector of the second transmitter is provided in a second terminal device, the second terminal is equipped to the second auxiliary tool, (Edwards [0070] “motion capture system 309 is configured to track movement of head 333 of operator 307 while operator 307 wears head-mounted display system 348. In this  and the signal transmitter of the second transmitter is provided in a server which is communicably connected to the second terminal device. (Edwards, see fig 18, item 1800 where information may be received at a control station.)

Regarding claim 9, Edwards teaches a drone maneuvering method comprising: detecting a tilt of a foot of a pilot by a tilt information detector, the tilt information detector being provided in a first auxiliary tool and detecting the tilt of the foot with respect to a reference surface, (Edwards, see fig 3, item 344, [0064] “number of input devices 334 also may include foot controller 344, which may be attached to a lower portion of seat 304. Foot controller 344 may be, for example, a foot pedal, a foot switch, and/or some other suitable input device”.) the first auxiliary tool being worn on the foot of the pilot; (Edwards, see fig. 26A, item 2612) transmitting to a drone a maneuvering signal, the maneuvering signal including information to instruct the drone with respect to at least forward, left, and right movement of the drone using tilt information on the tilt of the foot; (Edwards [0110] “The process then generates a number of control signals based on the input from the operator (operation 1806). These control signals may be used to control a platform, such as an aircraft, a submarine, a spacecraft, a land vehicle, an unmanned aerial vehicle, a ground station, and/or some other suitable platform”. See also, Edwards [0144] “Virtual mission control station 2300 may receive inputs from various sources. Foot petal control 2304 may be used for control of communications, or for inputs of various types to the virtual display. In this illustrative example, foot petal control 2304 is an example of one implementation for foot controller 344 in FIG. 3”.) detecting a rotational displacement of a head of the pilot by rotation information detector, the rotation information detector being provided in a second auxiliary tool and detecting the rotational displacement of the head, (Edwards [0070] “motion capture system 309 is configured to track movement of head 333 of operator 307 while operator 307 wears head-mounted display system 348. In this illustrative example, motion capture system 309 includes optical sensor 356, inertial sensor 358, and/or some other suitable type of sensor. Optical sensor 356 is used to track the range of motion of head 333 of operator 307 and head-mounted display system 348. Inertial sensor 358 is used to track motion to the side of head 333 of operator 307 and head-mounted display system 348”.) the second auxiliary tool being worn on the head of the pilot; (Edwards, see fig 16, item 1600) and transmitting to the drone a maneuvering signal, the maneuvering signal including information to instruct the drone with respect to vertical movement or rotational movement of the drone using rotation information on the rotational displacement of the head. (Edwards [0110] “The process then generates a number of control signals based on the input from the operator (operation 1806). These control signals may be used to control a platform, such as an aircraft, a submarine, a spacecraft, a land vehicle, an unmanned aerial vehicle, a ground station, and/or some other suitable platform. See also Edwards [0070] “Motion capture system 309 sends information about the position of head 333 to a data processing system such as, for example, data processing system 360”.)

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 2, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the contact parts of the first auxiliary tool in the first transmitter is a spherical body, and the fixing parts is coupled to the spherical body, and the tilt information detector acquires movement information of the spherical body in the first auxiliary tool.

With regard to claim 6, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the drone maneuvering system according to claim 3, wherein the second transmitter further comprises a processor configured to predict a flight location of the drone or a flight route of the drone after a predetermined time using the received image information, and wherein the display device further displays the predicted flight location or the predicted flight route.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a drone maneuvering system, maneuvering signal transmitter set and drone maneuvering method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661